323 F.2d 653
William Clyde WRIGHT, Appellant,v.B. J. RHAY, Superintendent of Washington State Penitentiary, Appellee.
No. 18808.
United States Court of Appeals Ninth Circuit.
October 10, 1963.
Rehearing Denied November 14, 1963.

J. S. Applegate, Yakima, Wash., for appellant.
John J. O'Connell, Atty. Gen. of Washington, and Stephen C. Way, Asst. Atty. Gen. of Washington, for appellee.
Before CHAMBERS and BARNES, Circuit Judges, and KILKENNY, District Judge.
PER CURIAM.


1
Appellant would have us liberate him from the Washington State Penitentiary on the theory that the Washington Supreme Court is ill advised on the construction of its own State statutes and Constitution. The precise issues before us were decided adversely to appellant's contentions by that Court when it denied his application for a Writ of Habeas Corpus. There being no issue of due process under the Federal Constitution, we must not challenge the State Court's construction of its own statutes and Constitution, nor should we inquire into the reasons for such construction. Hebert v. Louisiana (1926), 272 U.S. 312, 47 S. Ct. 103, 71 L. Ed. 270; Winters v. New York, 333 U.S. 507, 68 S. Ct. 665, 92 L. Ed. 840.


2
Judgment affirmed.